REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on June 21st, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. The prior art rejections of the claims have been withdrawn.

Regarding claims 1 and 14 the closest prior art is Guo et al. (US 2008/0198450 A1).
Regarding claim 1, Guo teaches a device comprising:
a base; 
a first arm comprising at least one securing block; and
a second arm comprising a secure bar comprising a securing block, and
wherein the first and second arms extend in the same direction from the base,
wherein each securing block comprises a ramp and a stopper,
wherein the ramp is configured to directly contact a substrate and is shaped to translate the substrate at least vertically as the substrate moves against a surface of the ramp, and
wherein the stopper is configured to set the maximum translation distance for the substrate and is further configured to constrain the substrate against the stopper and the ramp. 
wherein the substrate moves against a surface of the ramp until the substrate directly contacts the stopper. 

Regarding claim 14, Guo teaches a method comprising: 
	inserting a substrate into a holder, the holder comprising: 
	a base; 
	a first arm comprising at least one securing block; and 
	a second arm comprising a secure bar comprising a securing block, and 
	wherein the first and second arms extend in the same direction from the base, 
	wherein each securing block comprises a ramp and a stopper, wherein the ramp is configured to directly contact a substrate and is shaped to translate the substrate at least vertically as the substrate moves against a surface of the ramp, and 
	wherein the stopper is configured to directly contact the substrate and to set the maximum translation distance for the substrate and is further configured to constrain the substrate against the stopper and the ramp; and 
	moving the secure bar from an open position to a closed position, thereby moving the ramp into direct contact with the substrate, and 
	moving the substrate against the surface of the ramp, thereby constraining the substrate against the stopper and the ramp.
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 14 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including the step of translating the substrate at least vertically until the substrate directly contacts the stopper. 

Regarding claims 2-13 and 15-20, these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL OESTREICH/
Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872